Citation Nr: 1223986	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1951 to December 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for a low back disability.  A notice of disagreement was received in October 2010, a statement of the case was issued in March 2011, and a substantive appeal was received in April 2011.  In April 2012, a Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Veteran's claim of service connection for a low back disability was denied in an August 1955 rating decision, the Veteran did not perfect an appeal in the matter, and the RO has characterized the matter as a claim to reopen; however in April 1956 (within one year of the rating decision) the Veteran, through his representative, submitted two letters from his physicians which note that he did not complain of back pain prior to service.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Hence, based on the application of 38 C.F.R. § 3.156(b), the Board finds that submission of these letters was new and material evidence considered to have been filed in connection the original pending claim, that kept the August 1955 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  In light of the foregoing, the Board will reconsider the claim on the merits; the issue has been characterized accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

The medical evidence of record suggests that the Veteran has sacralization of the 5th lumbar vertebrae which has been described by medical personnel as a congenital defect.  As such, it would not be a disability for which service connection may be established.  However, if it were a congenital disease, then service connection could be established if it was aggravated by service.  Moreover, if the Veteran has a separate low back disability which is causally related to service, then it would be possible to establish service connection for such disability.  

The Board has reviewed the February 2011 VA examination report, but finds that the language used by the examiner is somewhat confusing.  Although it appears that the examiner deemed the sacralization as a congenital defect, the examiner then went on to discuss aggravation.  As noted above, a congenital defect (as opposed to a congenital disease) cannot be aggravated under applicable law.  There is also a November 2010 letter from A.W.S., DC which appears to link current low back disability to an inservice injury.  Under the circumstances, the Board believes further development is necessary to fully assist the Veteran and to allow for informed appellate review. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA low back examination by a medical doctor.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any indicated special tests, such as x-rays, should be accomplished if medically advisable.  The examiner should clearly report all low back disabilities found on examination. 

The examiner should also respond to the following:

     a)  as to each diagnosed low back disability, is such disability a congenital defect (as opposed to a congenital disease)?

     b)  If (and only if) a current low back disability is not a congenital defect, but is a congenital disease, is it at least as likely as not (a 50% or higher degree of probability) that such congenital disease increased in severity during service beyond the natural progression of the disease?

     c)  If (and only if) a current low back disability is not a congenital defect nor a congenital disease, is it at least as likely as not (a 50% or higher degree of probability) that such current low back disability was manifested during service or is otherwise related to service, to include low back injury during service?

Detailed reason for all opinions should be furnished.  

2.  If the Veteran fails to report for the VA examination, the claims file should nevertheless be forwarded to an appropriate VA medical doctor for review and for opinions (based on the records) in response to the above posed questions.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for low back disability.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


